1    MICHELLE R. GHIDOTTI (27180)
     THE LAW OFFICES OF MICHELLE GHIDOTTI
2    1920 Old Tustin Ave.
     Santa Ana, CA 92705
3
     Tel: (949) 427-2010
4    Fax: (949) 427-2732
     mghidotti@ghidottilaw.com
5
     Attorney for Creditor
6    US Bank Trust N.A. as Trustee of the SCIG Series III Trust
7

8
                             IN THE UNITED STATES BANKRUPTCY COURT
9
                               DISTRICT OF ARIZONA – TUCSON DIVISION
10

11
     In re:                                          ) CASE NO.: 4:14-bk-00414-BMW
12                                                   )
     Douglas Allan Carroll                           ) Chapter 11
13
                                                     )
14                         Debtors.                  )
                                                     ) MOTION TO REOPEN CASE
15   US Bank Trust N.A. as Trustee of the SCIG       )
     Series III Trust                                ) Re: Real property located at
16                                                   ) 17055 16th Ave Southwest, Normandy Park,
                          Movant,                    ) WA
17
                                                     )
18                                                   )
                                                     )
19                                                   )
                                                     )
20                                                   )
                                                     )
21
                                                     )
22           US Bank Trust N.A. as Trustee of the SCIG Series III Trust its successors and/or assignees,

23   by and through its undersigned attorney, moves this Court to reopen this Case.

24   ////
     ////
25
     ////
26
              The relief requested in this Motion is proper for all of the reasons set forth in the
27
     Memorandum of Points and Authorities attached hereto and incorporated herein by this reference.
28
                                                           1                                   4:14-bk-00414-BMW
                                                                                              Motion to Reopen Case
Case 4:14-bk-00414-BMW            Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                    Desc
                                  Main Document    Page 1 of 38
1

2

3                                         THE LAW OFFICE OF MICHELLE GHIDOTTI

4    Dated: December 17th, 2018           By:/s/ Michelle R. Ghidotti, Esq.
                                          MICHELLE R. GHIDOTTI
5                                         1920 Old Tustin Ave.
                                          Santa Ana, CA 92705
6
                                          Attorneys for Movant
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2                               4:14-bk-00414-BMW
                                                                              Motion to Reopen Case
Case 4:14-bk-00414-BMW      Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28         Desc
                            Main Document    Page 2 of 38
1                           MEMORANDUM OF POINTS AND AUTHORITIES

2               1.    On or about January 13, 2014, Debtor filed a Voluntary Petition under Chapter 11 of
3
     the Bankruptcy Code. Pursuant to 11 U.S.C. §362, the Petition stays the commencement or
4
     continuation of any proceedings against the Debtor or any act to obtain possession of any property of
5
     the Debtor or to enforce any lien against any property of the Debtor.
6
                2.    This Court has jurisdiction pursuant to 28 U.S.C. §1334. The filing of this Motion
7

8    commences a contested matter within the meaning of Bankruptcy Rule 9014.

9               3.    Pursuant to Local Bankruptcy Code 4001(b), Movant sent notice to the Debtor’s
10   counsel.
11
                4.    On or about June 2, 2008, Primary Residential Mortgage Inc. entered into a contract
12
     with Douglas Carroll (“Borrower”) wherein Borrower agreed to pay the amount of $2,918.44, or
13
     more, on or before the first day of every month, beginning on or about July 1, 2008. The obligation is
14

15   evidenced by a Note and secured by a Deed of Trust. See Exhibit “B” and Exhibit “A”

16   respectively. The note is a copy of the promissory note.

17              5.    The Deed of Trust was timely and duly recorded and perfected in accordance with
18   Washington law as Instrument No. 20061004000368 in the office of the King County Recorder.
19
                6.    US Bank Trust N.A. as Trustee of the SCIG Series III Trust is now the holder of the
20
     Note that is secured by the Deed of Trust and is the real party in interest. See Exhibit “C”.
21
                7.    The entity has the right to foreclose in the name of US Bank Trust N.A. as Trustee of
22

23   the SCIG Series III Trust

24              8.    The original principal amount of the Note was $608,000, plus interest, costs and

25   attorneys’ fees for collection. Currently, debtors monthly payments are $2,719.71.
26
                9.    A plan was confirmed 11/06/2015.
27
                10.   The case was closed prior to discharge on 1/22/2016.
28
                                                         3                                 4:14-bk-00414-BMW
                                                                                          Motion to Reopen Case
Case 4:14-bk-00414-BMW           Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                Desc
                                 Main Document    Page 3 of 38
1              11.   The Debtor has failed to make monthly payments, beginning with the month of

2    10/1/2017, and all subsequent payments, costs, and interest. Debtor has been in default for 13
3
     months.
4
               12.   As of November 30, 2018, the amount required to fully reinstate the Debtor’s loan
5
     post-petition is approximately $39,231.57, itemized as follows:
6
               POST-PETITION DELINQUENCIES:
7

8                    Monthly Payments: 13          at         $2,719.71   $35,356.23
                     Escrow Advances:   9          at         $172.53     $1,552.77
9                    Unsecured Payments 3          at         148.03      $740.15
                     Attorney Fees                                        494.50
10                   Late Charges                                         $1087.92
11
                     Total Post-petition Delinquencies:                   $ 39,231.57
12
               13.   The next scheduled payment of $2,719.71 is due 12/1/2018, and continuing each
13
     month thereafter. However, this amount may be subject to change pursuant to the terms of the
14

15   applicable loan documents.

16             14.   As of November 30, 2018, the approximate total amount owing on the Note secured

17   by the Deed of Trust is $502,019.73.
18             15.   Movant has performed all of its obligations required under the Note and Deed of
19
     Trust, and all conditions precedent to the Debtor’s performance there under have occurred.
20
                                             POINTS AND AUTHORITIES
21
               16.   Pursuant to §350(b) of the Bankruptcy Code, a bankruptcy can be reopened for cause.
22

23   As this is discretionary, the decision should be based on the particular facts of the case and the

24   equities of the case. In re Apez Oil Co., Inc., 406 F3d 538,542 (8th Cir. 2005).

25             17.   Bankruptcy courts have considerable leeway in “crafting relief from the automatic
26
     stay, including the power to grant retroactive relief from the stay.” In re Aheong, 276 B.R. 233, 250
27
     (9th Cr. BAP 2002) (quoting In re Schwartz, 954 F.2d 569, 572 (9th Cir. 1992)). Furthermore, in
28
                                                          4                               4:14-bk-00414-BMW
                                                                                         Motion to Reopen Case
Case 4:14-bk-00414-BMW            Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28              Desc
                                  Main Document    Page 4 of 38
1    determining whether cause exists for annulling the automatic stay, the bankruptcy court may look at

2    balancing whether “the stay harms the creditor and lifting the stay will not unjustly harm the debtor
3
     or other creditors.” Id. (quoting In re John D. Murray and Bessie J. Murray, 193 B.R. 20, 22 (1996
4
     Bankr. Lexis 233)). The bankruptcy courts have the discretion to make this determination. Id.; see
5
     also In re Kissinger, 72 F.3d 107, 109 (9th Cir. 1995).
6
            18.     In this case, Debtor filed a petition under Chapter 11 in the District of Arizona on
7

8    January 13 2014. When the case was closed, almost two years ago, a plan had been confirmed and

9    debtor was current on their post-petition obligation to creditor. Creditor had no reason to object to
10   the closing of the case.
11
            ////
12
            ////
13
            ////
14

15          ////

16          ////

17          ////
18          ////
19
            ////
20
            ////
21
            19.     As the matter currently stands, cause exists to re-open the case because debtor has not
22

23   made post-petition payments in over one year. Additionally it is equitable to reopen the case to allow

24   Movant to file a Motion for Relief from the Automatic Stay. Movant cannot seek relief in another

25   forum while the bankruptcy stay is in place. At the same time it cannot seek relief in the bankruptcy
26
     court while the case remains closed. Unless the case is reopened movant will be completely unable
27
     to enforce its security interest in the property. Movant should not be irreparably injured because of a
28
                                                        5                                 4:14-bk-00414-BMW
                                                                                         Motion to Reopen Case
Case 4:14-bk-00414-BMW          Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                Desc
                                Main Document    Page 5 of 38
1    normal part of a Ch 11 case (closing the case until plan completion) which was ordered years ago

2    under materially different circumstances. Therefore, the case should be reopened to allow Movant to
3
     pursue the proper remedies.
4

5
                                                THE LAW OFFICE OF MICHELLE GHIDOTTI
6
     Dated: December 18, 2018                   By:/s/ Michelle R. Ghidotti, Esq.
7                                               MICHELLE R. GHIDOTTI
                                                1920 Old Tustin Ave.
8                                               Santa Ana, CA 92705
                                                Attorneys for Movant
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      6                                4:14-bk-00414-BMW
                                                                                      Motion to Reopen Case
Case 4:14-bk-00414-BMW         Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28              Desc
                               Main Document    Page 6 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 7 of 38
                  REDACTED
              REDACTED




Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 8 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 9 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 10 of 38
                                                               REDACTED




Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 11 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 12 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 13 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 14 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 15 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 16 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 17 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 18 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 19 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 20 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 21 of 38
Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 22 of 38
 EXHIBIT “B”




Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 23 of 38
                                                                                     REDA
                                                                                     CTED              REDACTED
               REDACTED                  ADJUSTABLE RATE NOTE
lOAN NO.                           MTA Twelve Month Average Indei - Payment Caps)
MIIT: REDACTED                                                    —
     THIS NOTE CONTAINS PROVISIONS THAT WILL CHANGE THE INTEREST RATE AND THE
     MONTHLY PAYMENT. THERE MAY BE A LIMIT ON THE AMOUNT THAT THE MONTHLY
     PAYMENT CAN INCREASE OR DECREASE. THE PRINCIPAL AMOUNT TO REPAY COULD BE
     GREATER THAN THE AMOUNT ORIGINALLY BORROWED, BUT NOT MORE THAN THE
     MAXIMUM LIMIT STATED IN THIS NOTE.
SEPTEMBER 26, 2006                           BELLEVUE, WASHINGTON
      IDalol                                                  (City)                                   [Staid

17055 16TH AVENUE SW, NORMANDY PARK, WASHINGTON 98166
                                             /          [Properly Address)      /

1. BORROWER'S PROMISE TO PAY
     In return for a loan that I have received, I promise to pay U.S. $ 608, 000. 00               1 (this amount is called
"Principal"), plus interest, to the order of Lender. The Principal amount may increase as provided under the terms of this
Note but will never exceed ONE HUNDRED AND FIFTEEN PERCENT                                               ( 115.00%)
of the Principal amount I originally borrowed. This is called the "Maximum Limit." Lender is PRIMARY,
RESIDENTIAL MORTGAGE INC., A NEVADA CORPORATION
I will make all payments under this Note in the form of cash, check or money order.
      I understand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who is entitled
to receive payments under this Note is called the "Note Holder."
2. INTEREST
      (A) Interest Rate
      Interest will be charged on unpaid Principal until the full amount of Principal has been paid. I will pay interest at a
yearly rate of 1 000 %. The interest rate I will pay may change.
     The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section
7(B) of this Note.
      (B) Interest Rate Change Dates
      The interest rate I will pay may change on the 1st day of              FEBRUARY, 2007                    , and on that day
every month thereafter. Each date on which my interest rate could change is called an "Interest Rate Change Date." The
new rate of interest will become effective on each Interest Rate Change Date. The interest rate may change monthly, but
the monthly payment is recalculated in accordance with Section 3.
      (C) Index
      Beginning with the first Interest Rate Change Date, my adjustable interest rate will be based on an Index. The "Index"
is the "Twelve-Month Average" of the annual yields on actively traded United States Treasury Securities adjusted to a
constant maturity of one year as published by the Federal Reserve Board in the Federal Reserve Statistical Release entitled
"Selected Interest Rates (1-1.15)" (the "Monthly Yields"). The Twelve Month Average is determined by adding together the
Monthly Yields for the most recently available twelve months and dividing by 12. The most recent Index figure available
as of the date 15 days before each Interest Rate Change Date is called the "Current Index."
      If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable information.
The Note Holder will give me notice of this choice.
      (D) Calculation of Interest Rate Changes
      Before each Interest Rate Change Date, the Note Holder will calculate my new interest rate by adding THREE
AND 45 / 100                                    percentage point(s) ( 3 450 %) ("Margin") to the Current Index. The
Note 1-folder will then round the result of this addition to the nearest one.eighth of one percentage point (0.125%). The
rounded amount will be my new interest rate until the next Interest Rate Change Date. My interest rate will never be greater
than 9. 950 %. Beginning with the first Interest Rate Change Date, my interest rate will never be lower than the
Margin.
3. PAYMENTS
      (A) Time and Place of Payments
      I will make a payment every month.
      I will make my monthly payments on the        1st         day of each month beginning on DECEMBER 1, 2006
I will make these payments every month until I have paid all of the Principal and Interest and any other charges described
below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be
applied to Interest before Principal. If, on   NOVEMBER 1, 2036 , I still owe amounts under this Note, I
will pay those amounts in full on that date, which is called the "Maturity Date."
      I will make my monthly payments at 4750 W. WILEY POST WAY, SALT LAKE CITY, UTAH 84116
                                                                        or at a different place if required by the Note Holder.

ARM Nate MTh Index
HP4I0I04.l 1105      3618714149                             Pege I of 4
  Case 4:14-bk-00414-BMW                 Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                             Desc
                                         Main Document    Page 24 of 38
     (B) Amount of My Initial Monthly Payments
                                                                                   S
     Each of my initial monthly payments until the first Payment Change Date will be in the amount of U.S.
$ 1, 955. 57                  unless adjusted under Section 3 (F).
     (C) Payment Change Dates
     My monthly payment may change as required by Section 3(D) below beginning on the 1st                    day of
DECEMBER, 2007 , and on that day every 12th month thereafter. Each of these dates is called a 'Payment
Change Date." My monthly payment also will change at any time Section 3(F) or 3(G) below requires me to pay a different
monthly payment. The "Minimum Payment" is the minimum amount the Note Holder will accept for my monthly payment
which is determined at the last Payment Change Date or as provided in Section 3(1) or 3(G) below. If the Minimum
Payment is not sufficient to cover the amount of the interest due then negative amortization will occur.
     I will pay the amount of my new monthly payment each month beginning on each Payment Change Date or as provided
in Section 3(1) or 3(G) below.
     (D) Calculation of Monthly Payment Changes
     At least 30 days before each Payment Change Date, the Note Holder will calculate the amount of the monthly payment
that would be sufficient to repay the unpaid principal that I am expected to owe at the Payment Change Date in full on the
maturity date in substantially equal payments at the interest rate effective during the month preceding the Payment Change
Date. The result of this calculation is called the "Full Payment." Unless Section 3(F) or 3(G) apply, the amount of my new
monthly payment effective on a Payment Change Date will not increase by more than 7.5% of my prior monthly payment.
This 7.5% limitation Is called the "Payment Cap." This Payment Cap applies only to the Principal and Interest payment and
does not apply to any escrow payments Lender may require under the Security Instrument. The Note Holder will apply the
Payment Cap by taking the amount of my Minimum Payment due the month preceding the Payment Change Date and
multiplying it by the number 1.075. The result of this calculation is called the "Limited Payment." Unless Section 3(1) or
3(G) below requires me to pay a different amount, my new Minimum Payment will be the lesser of the Limited Payment
and the Full Payment. I also have the option to pay the Full Payment for my monthly payment.
     (E) Additions to My Unpaid Principal
     Since my monthly payment amount changes less frequently than the interest rate, and since the monthly payment is
subject to the payment limitations described in Section 3(D), my Minimum Payment could be less than or greater than the
amount of the interest portion of the monthly payment that would be sufficient to repay the unpaid Principal I owe at the
monthly payment date in full on the Maturity Date In substantially equal payments. For each month that my monthly
payment is less than the interest portion, the Note Holder will subtract the amount of my monthly payment from the amount
of the interest portion and will add the difference to my unpaid Principal, and interest will accrue on the amount of this
difference at the interest rate required by Section 2. For each month that the monthly payment is greater than the interest
portion, the Note Holder will apply the payment as provided in Section 3(A).
     (F) Limit on My Unpaid Principal; Increased Monthly Payment
     My unpaid Principal can never exceed the Maximum Limit equal to ONE HUNDRED AND FIFTEEN
percent ( 115.00              %) of the Principal amount I originally borrowed. My unpaid Principal could exceed that
Maximum Limit due to Minimum Payments and interest rate increases. In that event, on the date that my paying my
monthly payment would cause me to exceed that limit, I will instead pay a new monthly payment. This means that my
monthly payment may change more frequently than annually and such payment changes will not be limited by the 7.5%
Payment Cap. The new Minimum Payment will be in an amount that would be sufficient to repay my then unpaid Principal
in full on the Maturity Date in substantially equal payments at the current interest rate.
     (G) Required Full Payment
     On the fifth Payment Change Date and on each succeeding fifth Payment Change Date thereafter, I will begin paying
the Full Payment as my Minimum Payment until my monthly payment changes again. I also will begin paying the Full
Payment as my Minimum Payment on the final Payment Change Date.
     (H) Payment Options
     After the first Interest Rate Change Date, Lender may provide me with up to three (3) additional payment options that
are greater than the Minimum Payment, which are called "Payment Options." I may be given the folidwing Payment
Options:
          (i)       Interest Only Payment: the amount that would pay the interest portion of the monthly payment at the
          current interest rate. The Principal balance will not be decreased by this Payment Option and it is only available
          if the interest portion exceeds the Minimum Payment.
          (ii)      Fully Amortized Payment: the amount necessary to pay the loan off (Principal and Interest) at the
          Maturity Date in substantially equal payments.
          (iii)      15 Year Amortized Payment: the amount necessary to pay the loan off (Principal and Interest) within
          a fifteen (15) year term from the first payment due date in substantially equal payments. This monthly payment
          amount is calculated on the assumption that the current rate will remain in effect for the remaining trm.
     These Payment Options are only applicable if they are greater than the Minimum Payment.

ARM Ncte MTA It
HP4I0I05.I1/05    3618714149                              Pig. 2 of4
 Case 4:14-bk-00414-BMW                 Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                          Desc
                                        Main Document    Page 25 of 38
4. NOTICE OF CHANGES
                                                                                    S
     The Note Holder will deliver or mail to me a notice of any changes in the amount of my monthly payment before the
effective date of any change. The notice will include information required by law to be given to me and 'also the title and
telephone number of a person who will answer any question I may have regarding the notice.

5. BORROWER' S RIGHT TO PREPAY
     I have the right to make payments of Principal at any time before they are due. A payment of Principal only is known
as a "Prepayment." When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not
designate a payment as a Prepayment if! have not made all the monthly payments due under this Note.
     I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder will
use my Prepayments to reduce the amount of Principal that I owe under this Note. If I make a partial Prepayment, there
will be no changes In the due dates of my monthly payments. My partial Prepayment may reduce the amount of my monthly
payments after the first Payment Change Date following my partial Prepayment. However, any reduction due to my partial
Prepayment may be offset by an Interest rate increase.
PREPAYMENT PENALTY ADDENDUM ATTACHED HERETO AND MADE A PART HEREOF,
6. LOAN CHARGES
     If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with this loan exceed the permitted limits, thei: (a) any such
loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (b) any sums already
collected from me that exceeded permitted limits will be refunded to me. The Note Holder may choose to make this refund
by reducing the Principal I owe under this Note or by making a direct payment to me. If a refund reduces Principal, the
                                                                                                              I
reduction will be treated as a partial Prepayment.

7. BORROWER S FAILURE TO PAY AS REQUIRED
      (A) Late Charges for Overdue Payments
      If the Note Holder has not received the full amount of any monthly payment by the end of 15calendar days after
the date It is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5. 00 % of my
overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.
      (B) Default
      If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.
      (C) Notice of Default
      If! am in default, the Note Holder may send me a written notice telling me that if I do not pay the overd ' ue amount by
a certain date, the Note Holder may require me to pay immediately the full amount of Principal that has not been paid and
all the interest that I owe on that amount. That date must be at least 30 days after the date on which the nbtice is mailed
to me or delivered by other means.
      (D) No Waiver By Note Holder
      Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if I am in default at a later lime.                    I
      (E) Payment of Note Holder's Costs and Expenses                                                            I
      If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right
to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law.
These expenses include, for example, reasonable attorneys' fees.
8. GIVING OF NOTICES
     Unless applicable law requires a different method, any notice that must be given to me under this Note will be given
by delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give
the Note Holder a notice of my different address.
     Unless the Note Holder requires a different method, any notice that must be given to the Note Holder under this Note
will be given by delivering it or by mailing it by first class mail to the Note Holder at the address stated in Section 3(A)
above or at a different address if! am given a notice of that different address.
9. OBLIGATIONS OF PERSONS UNDER THIS NOTE
     If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made
in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or endorser of this
Note is also obligated to do these things. Any person who takes over these obligations, including the obligations of a
guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in this Note. The Note Holder
may enforce its rights under this Note against each person Individually or against all of us together. This means that any
one of us may be required to pay all of the amounts owed under this Note.

ARM Nate MTA Indoc
HP410106.1 I/OS      361 6714149                           Pege 3   0!   4

  Case 4:14-bk-00414-BMW                Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                            Desc
                                        Main Document    Page 26 of 38
10. WAIVERS
                                                                                      S
     I and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Prsentment" means the right to require the Note Holder to demand payment of amounts due. 'Notice of Dishonor means
the right to require the Note Holder to give notice to other persons that amounts due have not been paid.

11. SECURED NOTE
      In addition to the protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed
(the "Security Instrument"), dated the same date as this Note, protects the Note Holder from possible losses that might result
if I do not keep the promises that I make in this Note. That Security Instrument describes how and under what conditions
I may be required to make immediate payment in full of all amounts I owe under this Note. Some of those conditions read
as follows:

         Transfer of the Property ora Beneficial Interest in Borrower. As used in this Section 18, "Interest in the
     Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial
     interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent
     of which is the transfer of title by.Borrower at a future date to a purchaser.
          If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not
     a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
     Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this
     option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
          If Lender exercises the option to require immediate payment in full, Lender shall give Borrower notice of
     acceleration. The notice shall provide a period of not less than 30 days from the date the notice is given in
     accordance with Section 15 within which Borrower must pay all sums secured by this Security Instrument. If
     Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted
     by this Security Instrument without further notice or demand on Borrower.




WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.




                                                                                                                          (Seal)
                                                                                                                       Borrower


                                                     (Seal)                                                               (Seal)
                                                  Borrower                                                             Borrower


                                                     (Seal)                                                               (Seal)
                                                  Borrower                                                             Borrower




ARM Note MTA lnd
HP410107.1 1/03    361 87,14149                               P.r 4 of 4



  Case 4:14-bk-00414-BMW                 Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                              Desc
                                         Main Document    Page 27 of 38
                                                                                                                   S
    LOAN NO. REDACTED
                                             Prepayment Penalty Addendum to Note
      This Prepayment Penalty Addendum to Note ("Addendum") is made this 2 6th day of
    SEPTEMBER, 2006               by the undersigned Borrower(s) ("Borrower") in favor of
    PRIMARY RESIDENTIAL MORTGAGE INC.                       '                             (" Lender").
       Whereas, Borrower simultaneously herewith executed and delivered a promissory note ("Note") to
    Lender; and
          Whereas, Borrower and Lender wish to revise the Note to provide for a prepayment penalty.
          In consideration for the granting of the loan evidenced by the Note, Borrower agrees as follows:
    1. In addition to the covenants and agreements made in the Note, Borrower further covenants and agrees
    that the Section in the Note titled "Borrower's Right to Prepay" or "Borrower's Payments Before They Are
    Due" is amended so that Borrower agrees to pay a prepayment penalty as follows:
          I/We have the right to make payments of principal at any time before they are due. The payment
          of principal only is known as a "prepayment". When I/We make a prepayment, I/We will tell the
          Note Holder in writing that I/We are doing so. If, within the first               36
          months following the date of the Note and the Security Instrument I/We make a full prepayment
          or partial prepayment(s). I/We will at the same time pay to the Note Holder a prepayment charge.
          The prepayment charge will be equal to 5% of any amount prepaid on the amount of any
          prepayment that when added to all other amounts prepaid during the twelve(12) month period
          preceding the date of any prepayment, exceeds twenty percent (20%) of the original principal
          amount of the Note. Notwithstanding the foregoing, in the event of a Full Prepayment concurrent
          with a bona tide sale of the Property to an unrelated third party no Prepayment penalty will be
          assessed. In that event, I agree to provide the Note Holder with evidence acceptable to the Note
          Holder of such sale.
    2. The Note is not modified except as amended by this Addendum. All terms and conditions of the Note
    not in conflict with this Addendum shall remain in full force and effect. To the extent that the provisions
    of this Addendum are inconsistent with the provisions of the Note, the provisions of the Addendum shall
    prevail over and supersede any such inconsistent provisions of the Note.
       By signing below, Borrower accepts and agrees to the terms and covenants contained in this
    Addendum.
    WITNESS THE                          (5) AND                 (5) OF THE UNDERSIGNED.


                                                                   (Seal)                                                                                (Seal)
                                                                 olTower                                                                             -Borrower

                                                                  (Seal)                                                                                 (Seal)
                                                              -Borrower                                                                              -Borrower

                                                                     (Seal)                                                                         •     (Seal)
                                                                                                                                                    • -Borrower
                                                                                                                                    [Sign Original Only]
    Original Note Addendum to be returned with closing package.

    Prtpsyment Penalty Option Note Addendum/S Standard/Standard lot S/Sttndtrd CO S/Standard GA 2N00 S/Standard GA 00 5/StandardlL 1st S/Staa.danl NC N00 S/Standard
    NC 002nd S/Standard NOD 1st S/Standard PA 19 S/Standard S/Standard SC t2nd S/Standard TX 1st S
    1lP440474.A02-01/06 36101.14149




Case 4:14-bk-00414-BMW                             Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                                                                    Desc
                                                   Main Document    Page 28 of 38
 EXHIBIT “C”




Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 29 of 38
                                                                        REDACTED
                                                                                                                        REDACTED

                                                                   EIectronica\Aec orded
                                                             REDACTED
                                                               INGEO SYSTEMS INC             AOT                 1500
                                                               Page 001 of 002
                                                               02/221201201:53
                                                               King County, WA




    When recorded mall to:
    CoroL,oglc
    450K. Baundaiy St
    Attn; Release Dept
    Cha pin, Sc 29035



                                                     Recording Requested By:
                                                     Bank otAmerlea
                                                     Prepared By:
              REDACTED                               Diana DeAvIla
                                                     858-603-9011
    Tax ID:
                                                     450 E. Boundary St.
                                                     ChapS.,, SC 29036
    Property Address:
    11055 16th Ave SW
    Normandy Park, WA 98166-3435

                                       REDACTED
                             ASSiGNMENT OF DEED OF TRUST
    For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. whose address
    Is 1901 E Voorliers Street, SuIte C, Danville, IL 61834 does horeby grant, sell, assign, tnnsIr and convey
    unlo BANK OF AMERICA. N.A wbose address is 400 NATIONAL WAY, SIMI VALLEY, CA 93065
    all beneficial inleTest under that certain Deed of Trust described below together with the stole(s) and
    obligatIons Iberein deeribed and the money due and to become due thereon with Interest and all rights
    accrued otto accrue under said Deed of Tnsst
    OrigInal Lender:            PRIMARY RESIDENTIAL MORTGAGE INC
    Made By:                    DOUGLAS CARROLL, AS HIS SEPARATE ESTATE
    Original Trustee:           TRANSNAT1ON TIThE INSURANCE COMPANY
    Data of Deed of Tn,sI       912612006
    OrigInal Loan Amount:       $608,000.00
    Recorded in King County, WA on: 1014/2006, book N/A, page N/A and instrument number
    20061004000368
    Property Legal Dcscrlplion:           $
    LOT 2 IN BLOCIC3 OF ASSESSORS FLAT OFNORMANDY PARK HIGHLANDS, AS PER FLAT
    RECORDED IN VOLUME 47 OF FLATS, PAGE 33 RECORDS OFIQNG COUNTY AUDFFOR;
    EXCEPT THAT PORTLONTHEILEOF DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON
    TUE NORTHEASTERLY LINE OF SAW LOT 2, WHICH BEARS NORTH 56 DEGREES 04'40" WEST
    4.06 FEET FROM TIIEMOST EASTERLY CORNER OF SAID L.OT2; ThENCE SOUTH 56
    DEGREES 0440' EAST 59.06 FEETTO SAID MOST EASTERLY CORNEII THENCE SOUTH 63
    DEGREES 5806" WEST ALONG THE SOUTHEASTERLY BOUNDARY OF SAW LOT 2,167.82
    FEET TO THE MOST SOUTHERLY CORNEROF SAID LOT 2; THENCE NORTH II DEGREES
    I4'34" EAST 61.59 FEET, MORE OR LESS 5 TOA POINT WHICH BEARS SOUTH 62 DEGREES
    3320" WEST 100 FEET FROM ThE POINT OF BEGINNING; THENCE NORTH 62 DEGREES 33 1 20"
    EAST 100 FEET TO THE TRUE POINT OF BEGINNING; SITUATE IN THE CITY OF NORMANDY
    PARJç COUNTY OF LONG, STATE OF WASHINGTON SITUATE IN THE CITY OP SEATTLE,
    COUNTY OF KING, STATE OF WASHINGTON.

    IN WESS W/42REOI' I the undersIgned has caused this Assignment of Deed of Trust to be executed on


                                               MORTGAGE ELECTRONIC REGISTRATION
                                               SYSTEMS, INC.


                                               By:
                                               14sf n 6fil"o VICO p'mewanI




                                                              It   REDACTED



Case 4:14-bk-00414-BMW                           Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                            Desc
                                                 Main Document    Page 30 of 38
    -




                   Se of CatiforS
•                  Couhiy ofVeutura

                   On ot-/1_11              beforq n;                  M&CCIIUS Ellis               ,Noesry Public, personally
             •     appeared                  HDIMM          __________ wlib proved lame on the basis of satisfactory
                   evidence to be the person(s) whosi nthne(s) Is/are subscribed to the within Insnumrht and acknowledged to
                   inc that he/sheflhay exeèuted the seine in hiadber/thelr aulhodzed capaciey(Ies), and thatbyhistherkheir
                   signature(s) on the instrument the person(s), or the entity upon behalfofwhieh the person(s)acted eieecuted
             •     the instrument.                                                   •

                   I certify under PENALTY OP PERJURY under the law, of the stite oicaiirbn,ia that theforegoing
                   paragraph is trite and correct.                                                  •

        •          WITNESS my hand and offlélal seal.
                                                                                                        cannot

                                                                     . •        • (Seal)              MlC:*;:;tEo4 •
                 • M?Commissiout Expfr S:tr




                                REDACTED




            Case 4:14-bk-00414-BMW                               Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                Desc
                                                                 Main Document    Page 31 of 38
'S.




                                                                     Electronically Recorded
                                                                     20140514000342
                                                                   SIMPLIFILE              POT                 15.00
                                                  -                Page 001 of 002
                                                                   05114/2014 10.54
                                           -                   - Kingcourey,WA



        When recorded mail to:
        Fay Servicing, LLC dO: Robert (Tres) Mackey
        Ref: Trailing Documents - USROF/NB
        939W. North Avenne Suite 680
        Chicago, IL 60642

                                                 ml, ,p.e II, R.eord,/,

                                                        Recording Requested By:
                                                        Bank of America
        DocID9    REDACTED                              Prepared By:
                                                        Diana Be Avila
        Tax ID:                                         8004444302
                                                        1800 Tapo Canyon Road
                                                        Simi Valley, CA 93063
        Property Address:
        17055 16th Avenue SW
        Normandy Park, WA 98166-3435



                                 ASSIGNMENT OF DEED OF TRUST
        For Value Received, BANK OF AMERICA, N.A. whose address is 1800 TAPO CANYON ROAD,
        SIMJ VALLEY, CA 93063 does hereby grant, sell, assign, transfer and convey unto U.S. BANK
        NATIONAL ASSOCIATION, AS TRUSTEE FOR PROF-2013-S3 REMIC TRUST ILL, whose address
        is 60 LIVINGSTON AVENUE, EP-MN-WS3D, ST. PAUL, MN 55107, AflENTLON:
        STRUCTURED FINANCE SERVICES - PROF all beneficial interest under that certain Deed of Trust
        described below together with the note(s) and obligations therein described and the money due and to
        become due thereon with interest and all rights accrued or to accrue under said Deed of Trust.
        Beneficiary:              MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
                                  NOMiNEE FOR PRIMARY RESIDENTIAL MORTGAGE INC., ITS
                                  SUCCESSORS AND ASSIGNS
        Mnde By:                  DOUGLAS CARROLL, AS HIS SEPARATE ESTATE
        Original Tnsstee:         TRANSNATION TITLE INSURANCE COMPANY
        Date of Deed of Tnsst:    9/26/2006
        Original Loan Amount:     $608,000.00
        Recorded in King Cots tty, WA on: 101412006, book N/A, page N/A and instrument number
        20061 004000368
        Property Legal Description:
        LOT 2 IN BLOCK 3 OF ASSESSORS PEAT OF NORMANDY PARK HIGHLANDS, AS PER PLAT
        RECORDED IN VOLUME 47 OF PLATS, PAGE 33, RECORDS OF KING COUNTY AUDITOR;
        EXCEPT THAT PORTION THEREOF DESCRIBED AS FOLLOWS: BEGINNING AT A POINT ON
        THE NORTHEASTERLY LINE OF SAID LOT 2, WHICH BEARS NORTH 56 DEGREES 0440" WEST
        59.06 FEET FROM THE MOST EASTERLY CORNER OF SAID LOT 2; ThENCE SOUTH 56
        DEGREES 0440" EAST 59.06 FEET TO SAID MOST EASTERLY CORNER; THENCE SOUTH 63
        DEGREES 5806" WEST ALONG THE SOUTHEASTERLY BOUNDARY OF SAID LOT 2,167.82
        FEET TO THE MOST SOUTHERLY CORNER OF SAID LOT 2; TIIENCE NORTH 12 DEGREES
        1434" EAST 61.59 FEET, MORE OR LESS, TO A POINT WHICH BEARS SOUTH 62 DEGREES
        33'20" WEST 100 FEET FROM THE POINT OF BEGINNING; TIIENCE NORTH 62 DEGREES 3320"
        EAST 100 FEET TO THE TRUE POINT OF BEGINNING; StTUATE IN THE CITY OF NORMANDY
        PARK, COUNTY OF KING, STATE OF WASHINGTON SITUATE IN THE CITY OF SEATTLE,
        COUNTY OF KING, STATE OF WASHINGTON.


        IN WITNESS WHEREOF, the undersigned has caused this Assignment of Deed of Trust to be executed on
             MAR lB 201t
                                                BANK OF AMERICA, N.A.


                                                By:
                                                               Be'Ierty Brooks
                                                            ASSISt&it Vice I-'resloem




      Case 4:14-bk-00414-BMW                          Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                 Desc
                                                      Main Document    Page 32 of 38
c




                                           ACKNOWLEDGMENT


          State of California
          County of           Ventura


          On March 18, 2014                    before me,   S.   Greenwald Notary        Public
                                                                 (insert name and title of the officer)

          personally appeared        BEVERLY BROOKS
          who proved tome on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
          subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
          his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the
          person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

          I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
          paragraph is true and correct.


          WITNESS my hand and official seal.
                                                                                          S.
                                                                             £
                                                                                          COMM. 1893744
                                                                                         K)rARiF.c CPWM
                                                                                           wsn3a.rs,.ry
          Signature                                _   "(" 5eal)




    REDACTED




        Case 4:14-bk-00414-BMW                      Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28             Desc
                                                    Main Document    Page 33 of 38
                                                                                                                                      REDACTED




                                                                                Electronically Recorded
                                                                                20150909001077
                                                                               SIMPUFILE                           AOl                      '4.00
                                                                               PcQ1at W1
                                                                               00O9203 0328
                                                                               KiiCanIy.WA
         PKfl'AKliD BY AND REI0IU4 TO;
         M. E. Wikn,ar,
         3561) 1tci1anEc HInt. 4 tOt)
         Scdbtakc, TX 7C)92




                                                       Asgunwnt of Deed of TriM                               Scud My Nctcis TO Agkipce.
         It, Va InaNe (Ln5Od¼UtflI. tIW ILIIL'flj5flfl, 1)_S.   BAN K NA'FU )NAI, A&S4M1 flit )N. AS Tk I ISTKE FOR I'IttW.
         2013.53 REMICTRLfST III 60 I.I'imston Avenue. EP-MN-WS3i),St. Paul,MN 55107 (tcsinoflhythtt çescnts
         does assign, and so ocy, without rcocInc. to L'SRI)F Ill LEGAL TITE.ETttUST lots-I. BY U.S. BANK NATIONAL
         ASsix1,vrIoN. AS In;AI;lrrI.ETMIIsrId- 60 IAini.toq, Avvnuv, Er.MN.W531). SI. I'aul.AlN 53107
         the tk    taI lXcd cd I,u,i with all lnlrgtsI, all liens, any dflts dueoe It,Itetr,e due thereret. etceuted by D4)IIGLAS
         (:AHunuj,,4\s HIS SFPAWVFE KcTATEinMORIflAGEFjflTrkOrIC RwIglRXHON SYSI1MS. INC., (1ERS)
         AS NOMINEI FOR I'EtIMAkV RI1SLDIINI1ALMOItItAGIt INC. fF5 StJCCBSSOItS ANt) ASSICW4S. i:unec;
         11tANSNATK)NTflh1 INSURANCECOMPANY Said Deed dfruei Ihted; 912 W2I i.; omyclodiatla,litattofWA,
         cnuniyorKtn,m iW421.I06. n, Inslrunwat No 2I$)6l 4)00365 ASIOIINT, i 64IHAI4XLIIO RrecI è 6lR5GI1I7O
         I'ritctv Adthtcs: l74I5 16 ,1I4 AVlNlfflSW. NOItMANDY PARX, WA9I&,
         IN WFNflSS WIWRUOI the uitdcnci1zncd eoqxtathnlIzol lao amwd this iRsuinueni In Ic e.ecuIed by i1i piijicrofftcc,
         IL'ceaced on: September 9.2015
         ILS. flANKNXfK)NALA.5SOClAl1Qt, AS ThliSTIEl'OR VROI'.2013.33 iflhlCFR1JSTTTI



                                                                                   I mil 11111 REDACTE
                                                                           tARRI Iii, 'I
                                                                                               H f 1 DII H li i 111111 Ift
                                                                                                       '
               M IdM IL Wilerean, Authorized Si2natnr
         Suite of Tt:.\:i toy of 1IITnItI                                               D
                   On {JQtut20I3. bearetm. the anleesipted. pcncuallyatpczed Michael it. Wileman. uthuacknoskt.nl that
         be/she is AuThorized SigivsleroVfx 1)5, RANK NATIONAL ASSOCIATION. AS TRUSTIIE FOR PItOF.2013.S3 REIIIC
         TRI LE III tneI flud lee/die eeeeuied the Rtegednet irietruzucrit end hai text ewculien   '4a   &cee z. the free aet and deed ui
         U.S. HANK NATIONAl. ASS(X1,VI1ON, AS TRIJSTFF FOR I'ROF-20 13.53 REMIC TRuST III.




                                                                           Nctiry pubik. C. Islkety
                                                                           My     in taipei elpinn: Novetober 30.,




                                                                                                                                 NB 1007CC
                                                                     WA Kins                                           NIILLC/ USROI' IL IL'




Case 4:14-bk-00414-BMW                     Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28                                                         Desc
                                           Main Document    Page 34 of 38
         REDACTED

                                                            REDACTED




 REDACTED




Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 35 of 38
  REDACTED




Case 4:14-bk-00414-BMW   Doc 248 Filed 12/19/18 Entered 12/19/18 16:33:28   Desc
                         Main Document    Page 36 of 38
 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
     LAW OFFICES OF MICHELLE GHIDOTTI
 2   1920 Old Tustin Ave.
 3   Santa Ana, CA 92705
     Ph: (949) 427-2010
 4   Fax: (949) 427-2732
     kzilberstein@ghidottilaw.com
 5
 6   Attorney for Creditor
     US Bank Trust N.A. as Trustee of the SCIG Series III Trust
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                            DISTRICT OF ARIZONA – TUCSON DIVISION
 9
10   In Re:                                               )   CASE NO.: 4:14-bk-00414-BMW
11                                                        )
     Douglas Allan Carroll,                               )   CHAPTER 11
12                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
13
                                                          )
14                                                        )
                                                          )
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18
19
                                      CERTIFICATE OF SERVICE
20
21            I am employed in the County of Orange, State of California. I am over the age of
22   eighteen and not a party to the within action. My business address is: 1920 Old Tustin
23
     Avenue, Santa Ana, CA 92705.
24
              I am readily familiar with the business’s practice for collection and processing of
25
26   correspondence for mailing with the United States Postal Service; such correspondence would

27   be deposited with the United States Postal Service the same day of deposit in the ordinary
28   course of business.

     On December 19, 2018 I served the following documents described as:

                                                      1
Case 4:14-bk-00414-BMW            Doc CERTIFICATE
                                      248 Filed 12/19/18  Entered 12/19/18 16:33:28
                                                   OF SERVICE                                       Desc
                                  Main Document    Page 37 of 38
 1
                              MOTION TO REOPEN CASE
 2
 3   on the interested parties in this action by placing a true and correct copy thereof in a sealed

 4   envelope addressed as follows:
 5
     (Via United States Mail)
 6   Debtor                                               U.S. Trustee
     DOUGLAS ALLAN CARROLL                                OFFICE OF THE U.S. TRUSTEE
 7   7850 N SILVERBELL ROAD #114                          230 NORTH FIRST AVENUE
     TUCSON, AZ 85743                                     SUITE 204
 8
                                                          PHOENIX, AZ 85003
 9   Debtor’s Counsel
     CHARLES R HYDE                                       US Trustee Counsel
10   LAW OFFICES OF C.R. HYDE                             RENEE SANDLER SHAMBLIN
11   2810 N SWAN RD. #160                                 OFFICE OF THE U.S. TRUSTEE
     TUCSON, AZ 85712                                     230 North First Avenue, Suite 204
12                                                        PHOENIX, AZ 85003-1706
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19           Executed on December 19, 2018 at Santa Ana, California
20
     /s / Krystle Miller
21   Krystle Miller
22
23
24
25
26
27
28




                                                      2
Case 4:14-bk-00414-BMW            Doc CERTIFICATE
                                      248 Filed 12/19/18  Entered 12/19/18 16:33:28
                                                   OF SERVICE                                      Desc
                                  Main Document    Page 38 of 38
